DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because although claim 18 recites a system in the preamble, the body of the claim merely contains a processor and code. Note “processor” is well understood in the art as a piece of software. Furthermore there is no indication that the recited “at least one computer-readable medium” excludes transitory media. Thus claim 18 seems to be directed to software per se. As written claim 18 does not constitute a machine within the meaning of 35 U.S.C,101 or any of the statutory categories. The dependent claims do not cure the deficiencies of their parent claim.
The rejection under 35 U.S.C. 101 can be overcome by adding physical pieces of hardware to execute the software and to specify the computer-readable medium is a non-transitory computer-readable storage medium to exclude transient media.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite at multiple instances “enable…”, “so as to enable…”, “enabling…” without showing how the enablement is performed. For example claim 1 last two lines “so as to enable identification”, claim 5 line 4 ‘enables identification”, claim 7 line 1 “enable identification”, claim 8 line 4 “enables identification”, claim 20 line 6 “so as to enable identification”. Thus the language seems to be merely intentional, not a requirement. Note as written there is no action performed to actually obtain the intended result. 
Claim Objections
Claims 1, 3, 18 are objected to because of the following informalities:  --of—has to be inserted between “indicative” and “the” for the sentences to be grammatically correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13-16,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8655844), further in view of Park et al (KR 101435341 B1).
Regarding claim 1, Wong substantially discloses teaches or suggests a method, comprising:
determining, by a computing system, different modifications that are to be made to first data of a file to generate respective modified versions of the file, the different modifications enabling identification of other files derived from the respective modified versions of the file (see at least col.4 lines 1-10), the different  modifications including a first modifications;
generating, by the computing system, a first modified version of the file at least in part by modifying the first data (see at least col.6 lines 27-38) based on the modifications;
Wong suggests sending, by the computing system, the first modified version of the file to a first client device (see at least col.6 lines 42-52 note tracking the location of a file across multiple computer systems clearly shows the modified version of the file had been sent to a client device); and
storing, by the computing system, first signature data indicative the first modifications so as to enable identification of other files derived from the first modified version of the file (see at least col.6 lines 27-38).
The difference is Wong does not specifically show different patterns of modification. However, it is customary in the art for changes to follow different patterns as shown by Park (see at least the abstract). it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include such features while implementing the method of Wong in order to identify related file versions.    

Regarding claim 2, Wong/Park teaches the method of claim 1, wherein:
the different patterns of modifications further comprise a second pattern of modifications that is different than the first pattern of modifications (see at least the abstract, Park); and
determining the different patterns of modifications further comprises:
determining the first pattern of modifications at a first time following receipt of a first request for a copy of the file from the first client device (see at least col.6 lines 27-38 Wong), and
determining the second pattern of modifications at a second time following receipt of a second request for a copy of the file from a second client device (see at least Wong col.6 lines 27-38).

Regarding claim 3, Wong/Park teaches the method of claim 2, further comprising:
generating, by the computing system, a second modified version of the file at least in part by modifying the first data based on the second pattern of modifications (see at least Wong col.6 lines 27-38, Park the abstract);
sending, by the computing system, the second modified version of the file to the second client device (see at least col.6 lines 42-52 note tracking the location of a file across multiple computer systems clearly shows the second modified version of the file had been sent to a second client device); and
storing, by the computing system, second signature data indicative the second pattern of modifications (see at least col.6 lines 27-38).

Regarding claim 4, Wong/Park teaches or suggests the method of claim 1, further comprising:
determining a user of the first client device to which the first modified version of the file is sent (see at least Wong Figure 5, col.6 lines 42-52); and
generating the first signature data such that the first signature data is further indicative of the user (see at least Wong Figure 5, col.6 lines 42-52).

Regarding claim 13, Wong/Park teaches or suggests the method of claim 1, further comprising:
identifying a copy of the file (Wong col.5 lines 21-28);
determining, based at least in part on the first signature data, that second data of the copy of the file is at least partially consistent with the first pattern of modifications made to the first data (Wong col.5 lines 21-28); and
determining, based at least in part on the second data being at least partially consistent with the first pattern of modifications, that the copy of the file was derived from the first modified version of the file (Wong col.5 lines 21-28).

Regarding claim 14, Wong/Park does not specifically show the method of claim 13, wherein determining that the second data is at least partially consistent with the first pattern of modifications further comprises:
determining that the first signature data indicates that third data of the first modified version of the file was modified to include at least a first data value at a first address; and
determining that the second data includes the first data value at the first address.
However the claimed features essentially compare data value at similar addresses in two versions for similarity. Since the method of Wong/Park identifies versions of software applications based on signature match, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features in order to relate modified versions of a file.

Regarding claim 15,  Wong substantially discloses a method, comprising:
identifying, by a computing system, a copy of a file (see at least col,6 lines 27-38);
accessing, by the computing system, stored signature data entries for respective modified versions of the file, wherein the stored signature data entries are indicative of different modifications made to first data of the file to generate the respective modified versions of the file, the modifications include a first modifications made to the first data of the file to generate a first modified version of the file, and the stored signature data entries include a first signature data entry for the first modified version of the file (see at least col.5 lines 21-42) ;
determining, by the computing system, that second data of the copy of the file is at least partially consistent with the first pattern of modifications indicated by the first signature data entry (see at least col.5 lines 21-42); and
determining, by the computing system and based at least in part on the second data being at least partially consistent with the first pattern of modifications, that the copy of the file was derived from the first modified version of the file (see at least col.5 lines 21-42).
The difference is Wong does not specifically show the stored signature data entries are indicative of different patterns of modifications. However it is customary in the art for changes to follow different patterns as shown by Park (see at least the abstract). it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include such features while implementing the method of Wong in order to identify related file versions.    

Regarding claim 16, Wong/Park does not specifically show the method of claim 15, wherein determining that the second data is at least partially consistent with the first pattern of modifications further comprises:
determining that the first signature data entry indicates that third data of the first modified version of the file was modified to include at least a first data value at a first address; and
determining that the second data includes the first data value at the first address.
However the claimed features essentially compare data value at similar addresses in two versions for similarity. Since the method of Wong/Park identifies versions of software applications based on signature match, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features in order to relate modified versions of a file.

Claims 18, 19 essentially correspond to systems for performing the method of claims 1 and 4 respectively thus are rejected for the same reasons discussed in claims 1, 4 above.

Claim(s) 5-8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8655844), further in view of Park et al (KR 101435341 B1), further in view of Xu (US 10911304).
Regarding claim 5, Wong/Park does not specifically show the method of claim 1, wherein:
modifying the first data based on the first pattern of modifications further comprises changing a value of at least a first bit in the first data; and
the first signature data enables identification of the first bit within other files that are derived from the first modified version of the file.
However it is customary in the art as shown by Xu to analyze software image signatures based on its bit values and that a position of a bit or positions of multiple bits may indicate a particular feature, and the value of the bit, or a value of or the values of the multiple bits, may indicate the presence or absence of the feature (Xu col.4 lines 19-27). Since the method of Wong/Park identifies modified versions of a software application (Wong col.6 lines 13-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features in order to readily track features present in each version of a software application. 

Regarding claim 6, Wong/Park/Xu teaches or suggests the method of claim 5, wherein modifying the first data based on the first pattern of modifications further comprises inserting at least a second bit into the first data (Xu col.4 lines 19-27).

Regarding claim 7, Wong/Park/Xu teaches or suggests the method of claim 6, wherein the first signature data further enables identification of the second bit within other files that are derived from the first modified version of the file (Xu col.4 lines 19-27).

Regarding claim 8, Wong/Park does not specifically show the method of claim 1, wherein:
modifying the first data based on the first pattern of modifications further comprises inserting at least a second bit into the first data; and
the first data enables identification of the second bit within other files that are derived from the first modified version of the file.
However it is common practice as shown by Xu to analyze software image signatures based on its bit values and that a position of a bit or positions of multiple bits may indicate a particular feature (Xu col.4 lines 19-27). Since the method of Wong/Park identifies modified versions of a software application (Wong col.6 lines 13-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features in order to readily track multiple versions of a software application.

Claim 20 essentially recites the limitations of claim 5 in form of a system, thus is rejected for the same reasons discussed in claim 5 above.

Claim(s) 9-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8655844), further in view of Park et al (KR 101435341 B1), further in view of Culter (US 8984502). 
Regarding claim 9, Wong/Park does not specifically show the method of claim 1, wherein generating the first modified version of the file further comprises:
extracting a payload from a container of the file;
decoding the payload to determine the first data;
modifying the first data based on the first pattern of modifications to generate modified first data;
encoding the modified first data to generate a modified payload; and
including the modified payload in the first modified version of the file.
However it is customary in the art as shown by Culter to do so (see at least Figure 3, items 322, 224, 326, 332, 334, 336). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such operations in order to manage multiple versions of a software application of Wong. 

Regarding claim 10, Wong/Park/Culter teaches or suggests the method of claim 9, further comprising:
determining that the file is of a first file type (Culter col.9 lines 43-53);
determining, based at least in part on the file being of the first file type, addresses of the first data that can potentially be used to modify the first data based upon the first pattern of modifications (Culter col.9 lines 43-53); and
determining the first pattern of modifications at least in part by selecting a subset of the addresses (Culter col.9 lines 43-53).

Regarding claim 11, Wong/Park/Culter teaches or suggests the method of claim 10, wherein determining the first pattern of modifications further comprises:
determining that a value of at least one bit of an existing addressable unit of data at a first address of the subset of addresses is to be changed (Culter col.14 lines 36-61).

Regarding claim 12, Wong/Park/Culter teaches or suggests the method of claim 10, wherein determining the first pattern of modifications further comprises:
determining that at least one new addressable unit of data is to be inserted into the first data at a first address of the subset of addresses (Culter col.3 line 11-col.4 line 15, note the new addressable unit of data reads on any needed field of the header of a composite image taught by Culter).

Regarding claim 17, Wong/Park does not specifically show the method of claim 16, further comprising:
extracting a payload from a container of the copy of the file; and
decoding the payload to determine the second data. 
However it is customary in the art as shown by Culter to do so (see at least Figure 3, items 322, 224, 326, 332, 334, 336). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such operations in order to manage multiple versions of a software application of Wong. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong (US 8701193) teaches a method, article of manufacture, and apparatus for efficiently processing information. In some embodiments, a first signature index is received. The first signature index is compared to a second signature index. A negative signature match is based on the comparison. A file is flagged based on the negative match.

Wong (US 8474038) teaches efficiently processing information including creating a first signature index, deriving a second signature index, wherein the second signature index is created by a backup application, comparing the first signature index to a second signature index, determining a positive signature match based on the comparison, and identifying a software application based on the positive signature match.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                  /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 July 2022